DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (NPL, “Triangle Generative Adversarial Networks”, 2017).

(1) regarding claim 9:
As shown in fig. 1, Gan disclosed a system (Fig. 1, note that GANs systems is disclosed) comprising: 
one or more memory devices comprising a source generative adversarial neural network comprising parameters learned from a set of digital images belonging to a source domain (Abs., Note that three experiments on semi-supervised image classification, image-to-image translation and attribute-based image generation demonstrate the superiority of the proposed approach); 
one or more computing devices configured to cause the system to generate a target generative adversarial neural network from the source generative adversarial neural network utilizing example digital images from a target domain (page 5, 2.6 Application, para. [0002], note that let x denote samples in the image domain, y denote samples in the label/attribute domain. y is a one-dot vector or a binary vector when representing labels and attributes, respectively) by: 
generating, utilizing the target generative adversarial neural network, a first set of digital images from a first set of latent vectors sampled from a first region of a latent space (fig. 3, note that generated CIFAR10 samples, wherein each row shares the same label and each column uses the same noise); generating, utilizing the target generative adversarial neural network, a second set of digital images from a second set of latent vectors sampled from a second region of the latent space (page 8, 4.4 Attribute-conditional image generation, para. [0001], note that we apply our method to face images from the CelebA dataset. This dataset consists of 202,599 images annotated with 40 binary attributes. We scale and crop the images to 64 × 64 pixels. In order to qualitatively evaluate the learned attribute-conditional image generator and the multi-label classifier, given an input face image, we first use the classifier to predict attributes, and then use the image generator to produce images based on the predicted attributes).
Gan disclosed most of the subject matter as described as above except for specifically teaching updating parameters of the target generative adversarial neural network by: enforcing, for the first set of digital images, a first measure of realism compared to the example digital images from the target domain; and enforcing, for the second set of digital images, a second measure of realism compared to the example digital images from the target domain.
However, it would have been obvious for Gan to teach updating parameters of the target generative adversarial neural network by: enforcing, for the first set of digital images, a first measure of realism compared to the example digital images from the target domain; and enforcing, for the second set of digital images, a second measure of realism compared to the example digital images from the target domain (page 8, 4.4 Attribute-conditional image generation, para. [0003], note that for fair comparison, we use the same network architectures for both Triple GAN and ∆-GAN. ∆-GAN consistently provides better results than Triple GAN. On the COCO dataset, our semi-supervised learning approach with 50% labeled data achieves better performance than the results of Triple GAN using the full dataset, demonstrating the effectiveness of our approach for semi-supervised joint distribution matching).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose updating parameters of the target generative adversarial neural network by: enforcing, for the first set of digital images, a first measure of realism compared to the example digital images from the target domain; and enforcing, for the second set of digital images, a second measure of realism compared to the example digital images from the target domain. The suggestion/motivation for doing so would have been in order to acquire powerful framework for learning generative models of arbitrarily complex data distributions (page 1, introduction). Therefore, it would have been obvious for Gan to obtain the invention as specified in claim 9.

(2) regarding claim 10:
Gan further disclosed the system of claim 9, wherein the one or more computing devices are further configured to cause the system to split the latent space into the first region and the second region by defining a number of sub-regions in the latent space corresponding to a number of the example digital images from the target domain, wherein the first region comprises the sub-regions and the second region comprises a remainder of the latent space (page 6, 4.2 Semi-supervised classification, para. [0001], note that the evaluate semi-supervised is classification on the CIFAR10 dataset with 4000 labels. The labeled data is distributed equally across classes and the results are averaged over 10 runs with different random splits of the training data. For fair comparison, we follow the publically available code of Triple GAN and use the same regularization terms and hyperparameter settings as theirs. Results are summarized in Table 1. Our ∆-GAN achieves the best performance among all the competing methods).

(3) regarding claim 11:
Gan further disclosed the system of claim 9, wherein: enforcing, for the first set of digital images, the first measure of realism compared to the example digital images from the target domain comprises utilizing an image-level realism measure based-adversarial loss (page 2, introduction, para. [0004], note that the calculation of the additional KL term in Triple GAN is equivalent to calculating a supervised loss, which requires the explicit density form of the conditional distributions); and enforcing, for the second set of digital images, the second measure of realism compared to the example digital images from the target domain comprises utilizing a partial image-level realism measure based-adversarial loss (page 6, 4.2 Semi-supervised classification, para. [0001], note that for fair comparison, we follow the publically available code of Triple GAN and use the same regularization terms and hyperparameter settings as theirs. Results are summarized in Table 1. Our ∆-GAN achieves the best performance among all the competing methods. We also show the ability of ∆-GAN to disentangle classes and styles in Figure 3. ∆-GAN can generate realistic data in a specific class and the injected noise vector encodes meaningful style patterns like background and color).

(4) regarding claim 16:
As shown in fig. 1, Gan disclosed a computer-implemented method for preserving diversity and realism in target digital images utilizing few-shot adaptation for generative adversarial neural networks (Abs., Note that three experiments on semi-supervised image classification, image-to-image translation and attribute-based image generation demonstrate the superiority of the proposed approach), the computer-implemented method comprising: 
generating a set of feature vectors utilizing a source generative adversarial neural network comprising parameters learned from a source domain (page 5, 2.6 Application, para. [0002], note that let x denote samples in the image domain, y denote samples in the label/attribute domain. y is a one-hot vector or a binary vector when representing labels and attributes, respectively); 
performing a step for generating a target generative adversarial neural network from the source generative adversarial neural network while preserving diversity of the source domain (page 5, 2.6 Application, para. [0002], note that when modeling px(x|y), we assume that x is transformed by the latent style variables z given the label or attribute vector y, where p(z) is chosen to be a simple distribution (e.g., uniform or standard normal). When learning py(y|x), py(y|x) is assumed to be a standard multi-class or multi-label classfier without latent variables z. In order to allow the training signal backpropagated from D1 and D2 to Gy, we adopt the REINFORCE algorithm as in [12], and use the label with the maximum probability to approximate the expectation over y, or use the output of the sigmoid function as the predicted attribute vector). 
Gan disclosed most of the subject matter as described as above except for specifically teaching generating a target digital image within a target domain from a latent vector utilizing the target generative adversarial neural network.
However, it would have been obvious for Gan to teach generating a target digital image within a target domain from a latent vector utilizing the target generative adversarial neural network (page 8, 4.4 Attribute-conditional image generation, para. [0001], order to qualitatively evaluate the learned attribute-conditional image generator and the multi-label classifier, given an input face image, we first use the classifier to predict attributes, and then use the image generator to produce images based on the predicted attributes. Figure 5 shows example results. Both the learned attribute predictor and the image generator provides good results. We further show another set of image editing experiment in Figure 6).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose generating a target digital image within a target domain from a latent vector utilizing the target generative adversarial neural network. The suggestion/motivation for doing so would have been in order to acquire powerful framework for learning generative models of arbitrarily complex data distributions (page 1, introduction). Therefore, it would have been obvious for Gan to obtain the invention as specified in claim 16.

(5) regarding claim 18:
Gan further disclosed the computer-implemented method of claim 16, wherein performing the step for generating the target generative adversarial neural network from the source generative adversarial neural network comprises initializing the target generative adversarial neural network with the parameters of the source generative adversarial neural network (page 4, 2.4 Semi-supervised learning, para. [0001], note that the objective of ∆-GAN is a combination of the objectives of conditional GAN and BiGAN. The BiGAN part matches two joint distributions: px(x, y) and py(x, y), while the conditional GAN part provides the supervision signal to notify the BiGAN part what joint distribution to match. Therefore, ∆-GAN provides a natural way to perform semi-supervised learning, since the conditional GAN part and the BiGAN part can be used to account for paired and unpaired data, respectively).

(6) regarding claim 19:
Gan further disclosed the computer-implemented method of claim 16, wherein: the target digital image corresponds to a source digital image generated from the latent vector utilizing the source generative adversarial neural network (page 6, 4.3 Image-to-image translation, para. [0001], note that We first evaluate image-to-image translation on the edges2shoes dataset. Results are shown in Figure 4(bottom). Though DiscoGAN is an unsupervised learning method, it achieves impressive results. However, with supervision provided by 10% paired data, ∆-GAN generally generates more accurate edge details of the shoes); the target digital image is in a style of the target domain (page 6, 4.3 Image-to-image translation, para. [0002], note that to further demonstrate the importance of providing supervision of domain correspondence, we created a new dataset based on MNIST [34], where the two image domains are the MNIST images and their corresponding tranposed ones); and the source digital image is in a style of the source domain (page 7, 4.3 Image-to-image translation, para. [0002], note that results are summarized in Table 2, which are averages over 5 runs with different random splits of the training data. ∆-GAN achieves significantly better performance than Triple GAN and DiscoGAN). 

Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art made of record, namely, Asghar et al. (NPL, “Edge-Texture Feature-Based Image Forgery Detection with Cross-Dataset Evaluation”, 2019) disclosed edge-texture feature-based image forgery detection with cross-data set evaluation. The system is composed of four major components, i.e., (i) preprocessing, (ii) feature extraction, (iii) classification model building and (iv) testing, using the trained model with cross-dataset validation. The model is trained using an SVM classifier on a set of images (see model training component of Fig. 3), and then, the trained model is used to test/recognize (see testing component of Fig. 3) unseen authentic and forged images. However, the prior arts made of record do not teach “learn parameters for a second generative adversarial neural network by updating the parameters from the first generative adversarial neural network while forcing the second generative adversarial neural network to preserve the relative pairwise distances in generating digital images in a target domain (in combination of the other claimed limitations)”, as recited in independent claim 1. Dependent claims 2-8 are allowable as they depend on an allowable base independent claim 1.
Claims 13-15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not teach “determine relative feature distances within a feature space between source feature vectors generated from pairs of latent vectors generated utilizing the source generative adversarial neural network; generate target feature vectors from the pairs of latent vectors utilizing the target generative adversarial neural network; and update parameters of the target generative adversarial neural network by enforcing a cross-domain distance consistency between the relative feature distances and distances in the feature space between the target feature vectors”, as recited in claims 13 and 17. Claim 13 depends on independent claim 9. And claim 17 depends on claim 16. Claims 14-15 would be allowable as they depend on claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fu et al. (US Publication Number 2019/0295302 A1) disclosed methods and systems for image generation through use of adversarial networks.

Sharma et al. (US Publication Number 2019/0332850 A1) disclosed face synthesis using generative adversarial networks.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674